Citation Nr: 1549671	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include left hip osteoarthritis and replacement.  

2.  Entitlement to service connection for a disability of wrists and hands, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for left hip osteoarthritis and replacement, claimed as a left hip disability, service connection for residuals of a bilateral hand injury, and service connection for residuals of a bilateral wrist injury.  A notice of disagreement was received in October 2008. 

Based on the review of the evidence, the Board notes that the separate service connection claims alleging residuals of a bilateral hand injury and for residuals of a bilateral wrist injury have been consolidated for clarity and to better reflect the Veteran's contentions.

Within the October 2008 notice of disagreement, the Veteran requested the Decision Review Officer (DRO) review process.  See October 2008 Notice of Disagreement.  Thereafter, in April 2011, a DRO Officer at the RO conducted a de novo review and issued a statement of the case, which continued the denial of the Veteran's service connection claims.  See April 2011 De Novo Review Statement of the Case.  A timely VA Form 9 was received in May 2011.

In the May 2011 VA Form 9, the Veteran requested a Travel Board hearing at the Saint Louis, Missouri RO.  See May 2011 VA Form 9.  Additionally, in May 2011, the Veteran waived his right for the RO to consider additional evidence submitted in the appeal.  See May 2011 30-Day Waiting Period Waiver.  Thereafter, in March 2015, the Veteran withdrew his request for a Travel Board hearing.  See March 2015 Veteran Correspondence Withdrawing Hearing Request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The Veteran did not exhibit any left hip disability in service, arthritis was not manifested to a compensable degree within one year of separation from service, and any left hip disability is not etiologically related to any injury or disease during the Veteran's active service.
 
2.  The credible and probative evidence demonstrates that a disability of the wrists and hands, to include arthritis, is not related to any incident of service and was not manifested within one year after discharge from active duty.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability, to include left hip osteoarthritis and replacement, is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).  

2.  Service connection for a disability of the wrists and hands, to include arthritis, is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has an enhanced duty to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  VA regulations for implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, when VA receives a substantially complete claim(s), it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim(s); that VA will seek to provide; and that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided to the claimant prior to an initial unfavorable decision on a claim(s) by VA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Also, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the VCAA duty to notify was satisfied by a June 2008 letter sent to the Veteran prior to the initial unfavorable decision on his claims that was issued in September 2008.  This letter provided the Veteran notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  As a result, VA provided the Veteran adequate notice prior to the transfer and certification of his appeal to the Board and thus complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of his claims.  This assistance includes obtaining the service treatment records and other pertinent medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Veteran asserted that he sought treatment for a left hip injury in approximately September 1967 at the Fort Stewart, Georgia medical clinic.  The VA undertook reasonable efforts to obtain clinical records from Fort Stewart, Georgia for the date range of September 1967 to December 1967.  In this regard, in May 2010, VA made a request to the National Personnel Records Center (NPRC) to conduct a search for these clinical records identified by the Veteran.  VA received a negative response from the NPRC in June 2010.  See VA 21-2101, Request for Information, dated June 2010.  VA updated the Veteran concerning the results of its request for these clinical records in accordance with 38 C.F.R. § 3.159(c) and (e) in June 2010, and also requested that the Veteran submit any copies of the clinical records he had from Fort Stewart regarding a left hip injury.  See VA Letter, dated June 2010 (Claim Development VA Correspondence).  The Veteran did not respond to this request.

In April 2011, VA prepared a formal finding of unavailability of clinical records, detailing that there are no clinical records available for the Veteran concerning a left hip injury at Fort Stewart, Georgia, from September 1967 to December 1967.  See April 2011 Memorandum of Formal Finding of Unavailability of Clinical Records, dated April 2011.  Thus, under these particular circumstances, the Board determines a further remand for these service department records would serve no useful purpose.

Pertinent evidence associated with the claims file consists of the service treatment records, VA treatment records, a VA examination report, and the statements from Veteran and his family members.  Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for a left hip disability, namely a VA examination conducted in December 2010.  The Board notes that the VA examiner considered the particulars of the Veteran's medical history and examined the Veteran.  Upon review of the VA report, it is clear that the examiner has the information required to properly consider VA's inquiries for medical guidance.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.
Concerning the issues of disorders of the bilateral hand and wrist, and as will be explained below, the record before the Board does not indicate that these claimed disorders had a causal connection or were associated with the Veteran's active military service.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claims for disorder of the bilateral hand and wrist.  See 38 U.S.C.A. § 5103(d)(1)-(2) (West 2014); see also Waters v. Shinseki, 501 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In any event, the service treatment records and private treatment notes of record may be accepted as adequate reports of examination, without further VA examination of the Veteran's hands and wrists, because they provide medical information that speaks directly to the Veteran's past medical history and subjective complaints, the objective findings found on evaluation, diagnostic testing, and assessments.  38 C.F.R. § 3.326 (2015).  

Accordingly, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Other than the records discussed above, the Veteran has not identified any records that relate to his service connection claims, nor does he allege that there is any outstanding evidence in his possession that is needed for full and fair adjudication of his claims.  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  No further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matters decided on appeal.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for left hip osteoarthritis and replacement, claimed as a left hip disability and entitlement to service connection for residuals of a bilateral hand and wrist injury, to include arthritis.  
Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's service connection claims. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

A.  Entitlement To Service Connection For Left Hip Osteoarthritis and Replacement, Claimed As A Left Hip Disability  

Facts

The Veteran's DD-214 reflects that he obtained a parachutists badge and the national defense service medal while in service.  



i.  Formal Finding of Unavailability of Clinical Records

As mentioned previously, due to the assertions of in-service treatment for the Veteran's left hip condition, the VA undertook reasonable efforts to obtain clinical records from Fort Stewart, Georgia for the date range from September 1967 to December 1967.  However, in April 2011, the VA issued a memorandum of a formal finding of unavailability for these records.   

ii.  Service Treatment Records

The Veteran's service treatment records were reviewed.  In November 1965, the Veteran's pre-induction examination was noted to be normal.  See Service Treatment Records (STRs), page 12.  

While in service, the Veteran's Chronological Record of Medical Care reflects that the Veteran was seen in December 1965 for audio and vision acuity testing.  Id. at 22.  

Thereafter, in January 1966, the Veteran was seen for bilateral hand wounds sustained from kitchen hall duties.  Id.  This record reflects that both of his hands were swollen with deep furrows due to prolonged exposure to hot water.  The Veteran was prescribed Benadryl and requested to have a follow up consult.  Id.  Subsequently, two separate February 1966 treatment notes reflect the Veteran being seen for follow-up care for burns on both of his hands from exposure to hot water.  Id. at 23.

Later in February 1966, the Veteran was seen at an emergency clinic at Darnall Army Hospital in Fort Hood, Texas for injuries to the back of his head after falling on a slick floor.  Id. at 24.  At this time, the Veteran was noted to have a sub-periosteal hematoma over the occipital bone, located in the rear of the head.  Id.  

Thereafter, a September 1966 record reflects the Veteran sought ointment for his hands after being exposed to hot and soapy water.  Id. 

An October 1966 record reflects the Veteran being treated for a head and chest cold. Id.

A November 1966 record reflects the Veteran being seen for a small laceration to his right index finger.  Id.  Another November 1966 record reflects the Veteran seeking treatment for contact dermatitis around both of his ankles while in the field.  Id. at 25.  Later in November 1966, the record reflects the Veteran being prescribed one-percent hydrocodone cream.  Id.

Additionally, the Veteran's STRs reflect four dental clinic visits: two visits in December 1965, one in February 1966, and one in May 1966.   Id. at 28.  Moreover, the Veteran's immunizations records reflect that he periodically reported for immunizations throughout his time in service.  Id. at 18-19.  With regards to the time period of the claimed in-service injury, between September 1967 to December 1967, the Veteran was given cholera and flu vaccines in September 1967.  Id. 

Of note, the Veteran's in-service treatment records do not reflect treatment for or complaints of a left hip condition.

At the October 1967 separation examination, upon clinical evaluation, the Veteran was noted to be normal for upper and lower extremities, and no hip complaints were noted .  Id. at 2-3.  This report only specifically noted abnormalities in identifying body marks, scars, and tattoos, which recorded the Veteran's left arm tattoo and pre-service right-inguinal hernia scars.  Id.  At this time, the Veteran was assigned a physical profile of "1" for his upper and lower extremities.  Id.  A "1" reflects that the Veteran had a high level of medical fitness with no limitations.  

In the October 1967 Report of Medical History, the Veteran checked "YES" in response to whether he had a medical history of stomach, liver, or intestinal troubles, appendicitis, and nervous trouble of any sort.  Id. at 6-7.  Further, he checked "YES" in response to a history of wearing glasses, and for having been advised to have any operations.  Id.  In this regard, he noted that he had an appendicitis operation at age 14 and an operation for removal of his right testicle at age 18.  Id.

However, the Veteran marked "NO" for a history of broken bones, arthritis or rheumatism, in addition to marking "NO" for bone, joint, or other deformities.  Id.  Further, he checked "NO" in response to the following questions: 1) "Have you ever had any illness or injury other than those already noted"; 2) "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years"; and 3) "Have you treated yourself for illnesses other than minor colds."  Id.  He personally signed this medical history report under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  Id.

The Veteran also filled out and signed an undated certificate/statement noting that "There has been no change in my physical condition since my last final type medical examination, with the following exception: none."  Id. at 2. 

iii.  Post-Service Medical Records

Post service, a November 2005 treatment record diagnosed the Veteran with left hip osteoarthritis.  See November 2005 Private Treatment Note.  This record also acknowledged that the Veteran had complained about hip pain intermittently for the past few years.  Id.  A June 2006 treatment note reflects that the Veteran underwent a left total hip arthroplasty.  See June 2006 Private Treatment Note.

The Veteran underwent a VA examination in December 2010 for his left hip disability.  See December 2010 VA Examination.  The December 2010 VA examiner noted that the Veteran underwent a total left hip replacement in 2006.  Id.  This examination recorded the Veteran's lay statements that he was having problems with his left hip since approximately 1966, after an in-service injury.  Id.  At this time, the Veteran further noted that he injured his left hip after he landed on the middle of a concrete runway while doing a demonstration jump at Fort Stewart.  Id.  He also noted that he has been having problems with his left hip since that time.  Id.  


The December 2010 VA examiner opined as follows:

Veteran's service medical records did not show any treatment of a hip condition while in the (sic) service; so therefore, this examiner opine[s] that the [V]eteran's left hip condition is less likely than not related to injuries sustained while in the (sic) service unless he is able to furnish us corroborating evidence to the contrary showing treatement (sic) for a left hip condition while in the (sic) service.  Id. 

iv.  Lay Statements

In May 2008, the Veteran claimed that, while in-service, he injured his left hip during a 1967 parachute jump at Fort Stewart, Georgia.  See May 2008 Statement in Support of Claim.  In October 2008, he further elaborated on the cause and extent of his left hip injury.  See October 2008 Statement in Support of Claim.  The Veteran noted that, while in service, he was a paratrooper and injured his left hip during a demonstration jump for a group of dignitaries at Fort Stewart, Georgia.  Id.  He asserted that he landed awkwardly on an airport runway during the demonstration jump and damaged his left hip due to this landing.  Id.  He further stated that he was helped by two soldiers after the hard landing, and was taken to the Fort Stewart hospital where he was treated and released on crutches.  Id.  Additionally, the Veteran noted that he was unable to return to full duty for several weeks and never completely recovered from this accident.  Id. 

In October 2008, the Veteran also submitted lay statements from his two sisters and mother attesting to his hip injury.  One sister asserted that her brother returned from service with an injury to his hip, which was noticeable because of a limp he had when walking.  See October 2008 Veteran's Sister's Lay Statement.  She remarked that, when the Veteran was contemporaneously questioned about his hip condition after service, the Veteran noted that his hip condition was due to an in-service demonstration jump.  Id.  The Veteran's sister also stated that the Veteran mentioned seeking treatment at a field hospital for this injury.  Id.  Further, she claimed that her brother has had problems with his left hip ever since his time in service.  Id.  These assertions were re-iterated by another sister who similarly noted that the Veteran has had hip problems ever since military duty.  See October 2008 Veteran's Sister's (Carol F.) Lay Statement.  

Additionally, the Veteran's mother submitted a lay statement alleging that her son called her while in service to relay that he had injured his hip during an airborne jump.  See October 2008 Veteran's Mother's Lay Statement.  She also claimed that the Veteran has had hip problems from that point forwards.  Id.

Analysis 

The Board notes that the Veteran's private treatment records demonstrate that the Veteran currently suffers from left hip osteoarthritis.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

i.  In-Service Incurrence of Injury

Turning to the question of in-service incurrence, the Veteran contends that he injured his left hip during an in-service parachute jump.  The Veteran described the circumstances surrounding the parachute injury in several of the personal statements he has submitted in connection with this appeal, as well as in statements he has made during the December 2010 VA examination for this disability.  

The Board finds, however, that the service treatment records do not demonstrate that the Veteran suffered the alleged parachuting injury that resulted in left hip complaints.

In order for the Veteran's service treatment records to be used to contradict his allegations of in-service left hip injury, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

Service treatment records reflect that the Veteran never complained of, or sought treatment for, a left hip injury during service.  The record does include multiple service treatment records reflecting that the Veteran sought treatment for other complaints, including audio and vision testing, bilateral hand wounds, head injuries, head and chest cold, a small laceration to his right index finger, contact dermatitis around the ankles, and for dental consultations.  Additionally, the record reflects the Veteran periodically reported for immunizations throughout his time in service.  Presumably, if in fact the Veteran were having left hip problems in service, it would be reasonable to expect that he would have sought treatment for them. 

With respect to the first Kahana component, the Board notes that the claims file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  There is no indication that any portion of the Veteran's service treatment records have not been associated with the claims file.  Therefore, the Board finds that the Veteran's complete service treatment records are of record. 

With respect to the second Kahana component, the Board finds that a left hip injury, as described by the Veteran, is the type of injury for which the Veteran would have sought treatment, had it occurred.  This conclusion is based on the Veteran's description of the claimed left hip injury as being so severe as to require two soldiers who transported him to the hospital, at which time he was put on crutches and assigned several weeks of light duty.  Furthermore, this conclusion is also based on the Veteran's assertions that his left hip disability has continuously bothered him for decades following service, and on the nature of the complaints for which the Veteran did seek treatment while in service.

In light of the above, the Board finds that the absence of evidence of a left hip injury in service serves as affirmative evidence that this injury did not, in fact, occur.
The Board further notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the Veteran's service treatment records affirmatively rebut the Veteran's suggestion that he did, in fact, suffer a left hip injury in service. 

The Board notes that the record contains affirmative evidence of no left hip injury or complaints at the time of his separation from service.  The October 1967 separation examination report reflects that the Veteran was examined and found to be clinically normal at that time.  The separation examination report reflects that the examiner did find abnormalities of identifying body marks, scars, and tattoos, but did not find abnormalities of the upper and lower extremities, or any hip complaints.  Thus, the record clearly reflects that the Veteran's left hip was clinically normal at the time of his separation from service.

Furthermore, as noted above, on his October 1967 separation medical history report, the Veteran expressly denied any history of broken bones, arthritis or rheumatism, and bone, joint, or other deformities, while he reported a history of stomach, liver, or intestinal troubles, appendicitis, and nervous trouble of any sort.  He also answered "NO" when asked the following questions: "Have you ever had any illness of injury other than those already noted;" "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years;" and "Have you treated yourself for illnesses other than minor colds."  He personally signed all of his medical history reports under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  The Veteran also filled out and signed an undated certificate/statement noting that "There has been no change in my physical condition since my last final type medical examination, with the following exception: none."

The medical history report thus reflects that the Veteran reported no past or current left hip problems at the time of his separation from service.  The Board further notes that the Veteran's express denial of bone, joint, or other deformities signifies, at the very least, that he was not having any left hip problems at the time of his separation examination.  The notation in which he asserted there was no change in his condition since the October 1967 examination would further indicate that the Veteran was not having left hip problems at separation.  These assertions of the Veteran shortly before and at the time of his separation from service are express denials of left hip problems at the time of separation and refute any subsequent contention from the Veteran that he had experienced continuous left hip symptomatology since an undocumented left hip injury.

In short, the Veteran's service treatment records reflect that he did not suffer a left hip injury during service.  The Board will next address the Veteran's subsequent lay statements that he had an in-service left hip injury.

ii.  Veteran's Post-Service Lay Statements

The record contains several statements from the Veteran in which he asserts that he injured his left hip in service.  The earliest of these statements appear in a May 2008 statement in support of claim, in which he reported a history of a left hip injury in 1967 while conducting a parachute jump at Fort Stewart, Georgia.

The Veteran, as a layperson, is competent to report having suffered a left hip injury in service and to have had symptoms of this injury since service.  Layno, 6 Vet. App. at 469-71.  However, while the Veteran is competent to describe having injured his left hip in service, the Board finds that this testimony is not accurate and, thus, does not probatively establish the incurrence of a left hip injury in service. 

In the case at hand, the Board notes that the earliest reference of record to an in-service left hip injury appears more than 40 years following his separation from service.  The Board finds that these subsequent reports of in-service injury, made decades following the alleged injury, are far less credible than the Veteran's contemporaneous denials of any left hip difficulties during service. 

The Board notes that the Veteran's sisters and mother have testified that the Veteran has long told them that he injured his left hip during a parachute jump in service.  The probative value of those statements themselves will be evaluated below.  To the extent that the statements from his sisters and his mother suggest that the Veteran has been, in fact, asserting that he suffered an in-service left hip injury shortly since following the alleged injury itself, the Board must still find that these records are less probative than the contemporaneous medical and lay evidence contained in the service treatment records themselves. 

Ultimately, any lay assertions from the Veteran of an in-service left hip injury are less credible than the objective medical evidence of record, which directly contradicts such lay statements by demonstrating no in-service left hip injury or symptomatology.  While the Veteran may currently assert that he injured his left hip in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  Therefore, the Board considers the Veteran to be an inaccurate historian in attributing his current left hip disability to an in-service injury that is demonstrated in the service treatment records not to have occurred. 

The Board acknowledges the statements the Veteran made at the December 2010 VA examination in which he asserted that he injured his hip while on a parachute jump in service, and in reaching its conclusion the Board is not asserting that the Veteran was purposely lying to the VA examiner.  Rather, the Board has determined that such statements of an in-service left hip injury were inaccurate recollections of a history that occurred approximately four decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service injury to the Veterans Benefits Administration in the course of seeking service connection.

iii.  Lay Statements from the Veteran's Sisters and Mother

The Board will now address the October 2008 lay statements from the Veteran's sisters and mother.  In essence, within these lay statements, the Veteran's sisters and mother are noting being personal witnesses to the Veteran having had left hip problems ever since he returned home following his separation from service.

The Board notes that the Veteran's sisters and his mother were not in service with the Veteran, and have not described directly witnessing the reported in-service left hip injury itself.  Moreover, in the context of each statement from the Veteran's sisters and mother, they, themselves, admitted that they essentially repeated an oral history of events as provided to them by the Veteran.  In each statement, the lay affiants indicate that they had no actual knowledge of what actions or sequence of events led to the Veteran's left hip difficulties, other than what was told to them by the Veteran.  Thus, the Veteran's sisters and his mother are not competent to testify to the occurrence of an in-service left hip injury. 

In contrast, the Veteran's sisters and his mother are competent to testify to the fact that they witnessed the Veteran's complaints of left hip pain shortly following his separation from service.  Such testimony establishes post-service left hip pain, but it does not establish an in-service origination of the post-service left hip pain.  As discussed above, the Board finds that the Veteran's reports of in-service left hip injury are not accurate and thus not reliable, as they are at variance with, and expressly refuted by the Veteran's service treatment records.  When compared against the service treatment records, the fact that the Veteran's sisters and his mother have repeated the Veteran's account of injury to his left hip in service goes to the basis upon which their statements were made.  The Veteran's sisters and his mother relied upon the Veteran's account of having sustained in-service left hip injury, recitations of which have already been rejected by the Board as inaccurate, unreliable and thus not credible.  Hence, the statements from the Veteran's sisters and mother are entitled to no probative value.

The Board must further question the credibility of the statements from the Veteran's sisters and his mother, as they wrote their statements in the context of the Veteran's appeal of his already-denied application for disability benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest or bias may be found to affect the credibility of testimony).

Furthermore, the Board must consider the sheer amount of time that has passed between the Veteran's separation from service and the dates on which the Veteran's sisters and his mother wrote down their own personal recollections.  In their October 2008 statements, the Veteran's sisters and his mother are attempting to recall events that occurred more than four decades in the past.  Such a gap between the events in question and the lay testimony raises concerns regarding the specificity of their recollections.

The Veteran's sisters and his mother are also competent to testify that the Veteran reported to them that he injured his left hip in service, and that he has been making such assertions for years prior to his service connection claim.  Although the sisters' and mother's lay statements do support the proposition that the Veteran has long believed that he injured his left hip in service, the fact that the Veteran had repeated these same assertions to his sisters and his mother long before he filed a service connection claim does not establish the actual incurrence of an in-service hip injury.

Ultimately, the fact that the Veteran may have made such statements to his sisters and his mother years before he filed his service connection claim does not overcome the fact that the Veteran's service treatment records reflect that the Veteran did not, in fact, suffer a left hip injury in service and that his left hip was clinically normal upon separation.  Nor do they overcome the representations made by the Veteran on his October 1967 separation medical history report that he had no history of left hip injury.  The Board therefore finds that the lay statements from the Veteran's sisters and his mother do not change the fact that the most probative evidence demonstrates no in-service left hip injury.

iv.  Direct and Presumptive Service Connection

As noted previously, service connection requires "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will now consider whether there is nexus evidence that nonetheless justifies a grant of service connection for a left hip disability on a direct basis.  

In providing a negative nexus opinion, the December 2010 VA examiner found that the Veteran's claimed condition is less likely as not due to service because there was no evidence of the Veteran seeking treatment for his left hip condition in the service treatment records.  The Board acknowledges that lay evidence may not be deemed to lack credibility solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Board also notes that corroborating evidence is not always necessary because a Veteran is competent to report landing awkwardly on his left hip while in service and having resulting left hip problems due to this injury.  However, as discussed in detail above, the Board finds that the Veteran's service treatment records affirmatively rebut the Veteran's suggestion that he did, in fact, suffer a left hip injury in service.  As such, the Board finds the December 2010 opinion likewise probative as it is based on an accurate set of facts as reflected in the service treatment records.  

Additionally, even if the Veteran's reports of in-service injury were deemed to be credible, which they are not, the Veteran, as a layperson, does not possess the necessary medical expertise to competently link a current left hip disability to an injury that occurred approximately 43 years earlier from the time of the December 2010 VA examination.  Thus, in the absence of competent medical evidence of a link between the Veteran's left hip disability and his military service, service connection for a left hip disability is not warranted. 

The Board will now address whether service connection is warranted for left hip arthritis on a presumptive basis.  As noted above, service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The case of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities. 

The first applicable situation is that in which "a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335.  According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service.... To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. at 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

In the case at hand, the Board notes that the Veteran has been diagnosed with left hip arthritis.  There is no medical evidence of left hip arthritis either in service or within one year of separation therefrom.  Therefore, the Board finds that the Veteran's arthritis was not "shown in service."

The Board further finds that this case does not contain evidence of a chronic condition noted in service or within the presumptive period in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of left hip arthritis in service, and there is no evidence of arthritis in service or to a degree of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for arthritis through lay reports of continuity of symptomatology.  Furthermore, service connection based on continuity of symptomatology is not warranted, as the medical evidence demonstrates no actual possible continuity of arthritis from service to the present.  Specifically, the earliest documented diagnosis of left hip osteoarthritis is in November 2005, which is approximately 38 years after service.  Although this treatment note acknowledged that the Veteran had complaints of hip pain intermittently in the past few years immediately prior to November 2005, there is no indication in the record that his complaints of left hip pain extended through the three-decade gap between the Veteran's discharge in 1967 and his first recorded symptomatology in 2005.  Therefore, service connection for arthritis based on continuity of symptomatology is not warranted.

To summarize, the Board finds that the lay evidence of record is not sufficient to establish the occurrence of a left hip injury in service or continuity of symptomatology thereafter.  The Veteran's descriptions of having injured his left hip in service are contradicted by the medical evidence and lay assertions contained in his service treatment records. 

In short, the Board finds that a preponderance of the evidence is against finding a link between a current left hip disability and the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a left hip disability is not warranted.


B.  Entitlement to Service Connection for a Disability of the Wrists and Hands, to Include Arthritis  

As previously noted, due to the Veteran asserting the same in-service incurrence for his separately filed service connection claims for bilateral hand and wrist injuries, the Board will consolidate the discussion of these claims for clarity.  

Facts

i.  Service Treatment Records

The Veteran's service treatment records were reviewed.  In November 1965, the Veteran's pre-induction examination was noted to be normal.  See Service Treatment Records (STRs), page 12.  

While in service, the Veteran's Chronological Record of Medical Care reflects that the Veteran was seen in December 1965 for audio and vision acuity testing.  Id. at 22.  

Thereafter, in January 1966, the Veteran was seen for bilateral hand wounds sustained from kitchen hall duties.  Id.  This record reflects that both of his hands were swollen with deep furrows due to prolonged exposure to hot water.  The Veteran was prescribed Benadryl and requested to have a follow up consult.  Id.
 
Subsequently, two separate February 1966 treatment notes reflect the Veteran being seen for follow-up care for burns on both of his hands from exposure to hot water.  Id. at 23.

Later in February 1966, the Veteran was seen at an emergency clinic at Darnall Army Hospital in Fort Hood, Texas for injuries on the back of his head from a fall on a slick floor.  Id. at 24.  At this time, the Veteran was noted to have a sub-periosteal hematoma over the occipital bone, located in the rear of the head.  Id.  Of note, no bilateral injuries to the Veteran's hands or wrists were recorded.  

A September 1966 record reflects the Veteran seeking ointment to manage his hands being exposed to hot and soapy water.  Id. 

An October 1966 record reflects the Veteran being treated for a head and chest cold. Id.

A November 1966 record reflects the Veteran being seen for a small laceration to his right index finger.  Id.

Another November 1966 record reflects the Veteran seeking treatment for contact dermatitis around both of his ankles while in the field.  Id. at 25.  Later in November 1966, the Veteran was prescribed 1% hydrocodone cream.  Id.

At the October 1967 separation examination, upon clinical evaluation, the Veteran was noted to be normal for upper extremities, and no bilateral hand or wrist abnormalities were noted.  Id. at 2-3.  In addition, the Veteran was assigned a physical profile of "1" for his upper extremities.  Id.  A "1" reflects that the Veteran had a high level of medical fitness with no limitations.  This report only specifically noted abnormalities in identifying body marks, scars, and tattoos, which recorded the Veteran's left arm tattoo and pre-service right-inguinal hernia scar.  Id.    

In the October 1967 Report of Medical History, the Veteran checked "YES" in response to whether he had a medical history of stomach, liver, or intestinal troubles, appendicitis, and nervous trouble of any sort.  Id. at 6-7.  Further, he checked "YES" in response to a history of wearing glasses, and for having been advised to have any operations.  Id.  In this regard, he noted that he had an appendicitis operation at age 14 and an operation for removal of his right testicle at age 18.  Id.

However, the Veteran marked "NO" for a history of broken bones, arthritis or rheumatism, in addition to marking "NO" for bone, joint, or other deformities.  Id.  Further, he checked "NO" in response to the following question: "Have you ever had any illness of injury other than those already noted."  He personally signed this medical history report under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  Id.  The Veteran also filled out and signed an undated certificate/statement noting that "There has been no change in my physical condition since my last final type medical examination, with the following exception: none."  Id. at 2. 

ii.  Post-Service Medical Records

Post service, a June 1991 private treatment record shows that the Veteran had traumatic arthritis of the right wrist.  See June 1991 Dr. G. Private Treatment Note. A June 2008 private treatment record shows the Veteran having a diagnosis of left wrist arthritis.  See June 2008 Dr. K. Private Treatment Note.    This treatment note also acknowledged the Veteran's history for this condition.  Id.  

Another June 2008 private treatment record shows that the Veteran underwent a right wrist fusion with an iliac crest bone graft.  See June 2008 Dr. K. Private Treatment Note.  

iii.  Veteran's Lay Statements

In May 2008, the Veteran claimed that while in basic training, he injured his bilateral hands and wrists.  See May 2008 Statement in Support of Claim.  Within an October 2008 statement in support of claim, the Veteran further elaborated that while washing utensils in the mess hall, he slipped on a wet floor and fell backwards, injuring both of his hands and wrists.  Id.  He asserted that this incident was documented in the service treatment records and that he has had problems with his wrist ever since that time.  Id.  


Analysis

The Board notes that the Veteran's private treatment records demonstrate that the Veteran currently suffers from arthritis of the bilateral wrists (and hands).  Thus, the existence of a present disability is established.  

Turning to the question of in-service incurrence, the Veteran contends that he injured his bilateral hands and wrists at basic training in Fort Hood, Texas due to an incident where he fell on a slick floor while in the mess hall.  He notes that this incident was documented in his service treatment records.  

The service treatment records do reflect that, in February 1966, the Veteran had an in-service incident at Fort Hood, Texas, where he sought medical treatment after falling on a slippery floor; however, contrary to his assertions, the service treatment records only reflect that the Veteran sustained a head injury at this time and that he did not, in fact, sustain a bilateral hand or wrist injury due to the fall.  In this regard, at the February 1966 emergency clinic consultation, his treating physician diagnosed the Veteran with having a sub-periosteal hematoma over the occipital bone.  However, this treating physician did not diagnose the Veteran as having any bilateral hand or wrist injuries.  After the February 1966 emergency clinic consultation, the service treatment records show that the Veteran did not return for further treatment relating to any problems from his February 1966 slip and fall accident.

Next, the Board addresses the bilateral hand and wrist injuries that were actually treated (emphasis added) during service.  The Veteran was treated for burn injuries to the hands following the incurrence of burn injuries in January 1966.  The Board notes that there was no subsequent treatment for the burn injuries following the February 1966 follow up appointments.  Therefore, the Board concludes that the January 1966 burn injuries had resolved following the documented treatment.

The Board further notes that the Veteran did not seek follow-up treatment for exposure to hot and soapy water following his September 1966 request for ointment.  The Board therefore concludes that any complaints surrounding his exposure to hot and soapy water had resolved following this initial treatment.  

Similarly, the Board finds that the absence of treatment for the right index finger laceration following the initial November 1966 treatment indicates that any complaints regarding this laceration resolved with the November 1966 treatment.  

Thus, the Board concludes that the minor bilateral hand burns and wounds, for which the Veteran sought treatment while in service, were treated and resolved prior to the Veteran's discharge from service.  This conclusion is further supported by the record reflecting that post-November 1966, there were no subsequent care for or treatment of these hand injuries.  These injuries are only acute by virtue of the fact that the Veteran never again complained about these injuries for the rest of his time in service.

The Board is also further persuaded by the Veteran's October 1967 separation medical history report.  In this report, the Veteran expressly denied any history of broken bones, arthritis or rheumatism, and bone, joint, or other deformities, while he reported a history of stomach, liver, or intestinal troubles, appendicitis, and nervous trouble of any sort.  He also answered "NO" when asked the following questions: "Have you ever had any illness or injury other than those already noted;" "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years;" and "Have you treated yourself for illnesses other than minor colds."  He personally signed all of his medical history reports under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  The Veteran also filled out and signed an undated certificate/statement noting that "There has been no change in my physical condition since my last final type medical examination, with the following exception: none."

The medical history report thus reflects that the Veteran reported no past or current bilateral hand or wrist problems at the time of his separation from service.  The Board further notes that the Veteran's express denial of bone, joint, or other deformities signifies that he was not having any bilateral hand or wrist problems at the time of his separation examination.  The notation in which he asserted there was no change in his condition since the October 1967 examination would further indicate that the Veteran was not having bilateral hand or wrist problems at separation.  These assertions of the Veteran shortly before and at the time of his separation from service are express denials of bilateral hand and wrist problems at the time of separation, and refute any subsequent contention from the Veteran that he had experienced continuous hand and wrist symptomatology since the February 1966 fall in Fort Hood, Texas.  

In short, the Veteran's service treatment records reflect that he did suffer a head injury from a fall in February 1966; however, they do not reflect that the Veteran suffered from any bilateral hand and wrist symptomatology due to the fall.  In fact, the evidence of record shows that while the Veteran received in-service treatment for a head injury, no pathology of the hands or wrists were recorded at that time, and no bilateral hand or wrist disorder was reported or found at the time of separation.  

With respect to the Veteran's post-service allegations of his in-service injury, the record contains several statements from the Veteran in which he asserts that he injured his bilateral hands and wrists due to the February 1966 fall.  The earliest of these statements appear in a May 2008 statement in support of claim.

The Veteran, as a layperson, is competent to report having suffered a bilateral hand and wrist injury in service and to have had symptoms of this injury since service.  Layno, 6 Vet. App. at 469-71.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Therefore, while the Veteran is competent to describe having injured his bilateral hands and wrists due to the February 1966 fall, the Board finds that this testimony is not credible and, thus, does not probatively establish the incurrence of a bilateral hand and wrist injury at this time. 

The current lay assertions from the Veteran about a bilateral hand and wrist injury due to a February 1966 accident are less credible than the objective medical evidence of record, which directly contradicts such lay statements by demonstrating no bilateral hand or wrist symptomatology at the time of his February 1966 emergency consultation.  Furthermore, his current lay statements are also contradicted by his lay assertions at the time of discharge, where he specifically denied any abnormalities of the upper extremities.    

While the Veteran may currently assert that he injured his bilateral hands and wrists due to the fall in 1966, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service medical assessments and descriptions of his medical condition made at that time.  Therefore, the Board considers the Veteran to be an inaccurate historian in attributing his current bilateral hand and wrist disability to an in-service injury that is demonstrated in the service treatment records to have only injured his head.  

In reaching its conclusion, the Board is not asserting that the Veteran was purposely lying to the VA during the adjudication of his claim.  Rather, the Board has determined that his lay statements of an in-service bilateral hand and wrist injury from a February 1966 accident were inaccurate recollections of a history that occurred approximately four decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service injury to the Veterans Benefits Administration in the course of seeking service connection.

The Board also notes that while the Veteran is competent to describe certain symptoms associated with his bilateral hand and wrist injury, he is not competent to provide an opinion regarding the etiology of his current bilateral hand and wrist disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's internal arthritis of his hands and wrists, which are complex orthopedic disabilities, are not simple identifications that a layperson is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, their statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, these lay assertions in this regard have no probative value. 

For the reasons discussed above, the Board finds that the credible and probative evidence demonstrates that any currently diagnosed bilateral hand or wrist injury is of post-service onset.  The Veteran's belated lay statements in this matter must be considered to be of diminished probative value and are insufficient to establish a bilateral hand and wrist disability dating from the Veteran's February 1966 in-service accident.  

The Board will now address whether service connection is warranted for bilateral hand and wrist arthritis on a presumptive basis.  As noted above, service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The case of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities. 

The first applicable situation is that in which "a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335.  According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service.... To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. at 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

In the case at hand, the Board concludes that the record evidence shows that arthritis involving the wrists or hands was not "shown in service."  Moreover, the record before the Board does not indicate evidence of a chronic condition noted in service or within the presumptive period, in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of bilateral hand or wrist arthritis in service, and there is no evidence of arthritis in service or to a degree of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for arthritis through lay reports of continuity of symptomatology.  Furthermore, service connection based on continuity of symptomatology is not warranted, as the medical evidence demonstrates no actual possible continuity of arthritis from service to the present.  Specifically, the earliest documented diagnosis of right wrist arthritis is in June 1991, which is approximately 24 years after service.  Therefore, service connection for arthritis based on continuity of symptomatology is not warranted.

Although the Veteran contends to the effect that he injured his wrists and hands from a February 1966 injury due to a slip and fall in service and has since had problems with his wrists and hands, such a statement is at variance with the February 1966 entry indicating no complaint pertinent to the wrists or hands, and the normal upper extremity evaluation at the time of the separation examination in October 1967.  Hence, the Board determines that its conclusion is more in keeping with the record as a whole, which does not indicate that the Veteran's arthritis of the wrists (or hands) had a causal connection or was associated with his active military service 

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that a disability of the wrists and hands was not incurred or aggravated in service, and that arthritis of the wrists (or hands) may not be presumed to have been incurred in service.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Entitlement to service connection for a left hip disability, to include left hip osteoarthritis and replacement, is denied.

Entitlement to service connection for a disability of the wrists and hands, to include arthritis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


